Exhibit 10.27

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 10th day of November,
2006, is by and among Steve Lubischer (“Employee”), Alphatec Spine, Inc., a
California corporation (the “Company”), and Alphatec Holdings, Inc., a Delaware
corporation (“Parent”).

1. Commencement Date. Employee’s employment with the Company pursuant to the
terms of this Agreement shall commence on November 30, 2006 (the “Commencement
Date”).

2. At-Will Employment. The parties to this Agreement agree and acknowledge that
the Employee’s employment pursuant to this Agreement shall be considered at
will. Either party may terminate this Agreement at any time, with or without
Cause (as defined below) pursuant to the terms of this Agreement.

3. Title; Capacity; Office. The Company shall employ Employee, and Employee
agrees to work for the Company as its Vice President, Sales. Employee shall
perform the duties and responsibilities inherent in the position in which
Employee serves and such other duties and responsibilities as the Senior Vice
President, Sales and Marketing (or his or her designee(s)) shall from time to
time reasonably assign to Employee.

4. Compensation and Benefits. While employed by the Company, Employee shall be
entitled to the following (it being agreed, for the avoidance of doubt, that,
except as explicitly provided in this Agreement, bonuses or any other amounts
payable on the happening of any specified event will not be payable if the
Employee is not employed by the Company upon the happening of such event):

4.1 Salary. The Company shall pay Employee an annual base salary of $275,000,
less applicable payroll withholdings, payable in accordance with the Company’s
customary payroll practices, with salary increases, if any, to be determined by
the President and Chief Executive Officer on an annual basis beginning
January 1, 2008.

4.2 Incentive Bonus. From the Commencement date until January 1, 2008, Employee
will be eligible to receive a cash performance bonus each fiscal year, payable
in accordance with the Company’s incentive bonus policy in an amount of up to
50% of the base salary received by Employee for such fiscal year. After
January 1, 2008 the bonus percentage shall be established by the President and
Chief Executive Officer.

4.3 Fringe Benefits and Reimbursement of Expenses. Employee will be entitled to
participate in all benefit programs that the Company establishes and makes
available to employees with a comparable level of employment with the Company.
Employee will also be entitled to take fully paid vacation in accordance with
Company policy, which shall be not less than three weeks per calendar year, and
will accrue in accordance with the Company’s vacation policy. Employee shall be
entitled to reimbursement for reasonable expenses incurred or paid by Employee
in connection with, or related to the performance of, Employee’s duties,



--------------------------------------------------------------------------------

responsibilities or services under this Agreement. All such reimbursement shall
be pursuant to and in accordance with the Company’s travel and expense
reimbursement policy.

4.4 Equity.

(a) Employee acknowledges and agrees that all grants of equity to the Employee
(excluding any shares held as a result of such shares being purchased in a
private placement) pursuant to any agreement, written or otherwise, as of the
date of this Agreement are as follows: (i) Restricted Stock Grant of 10,000
shares of Series A-1 Common Stock issued August 12, 2005; and (ii) Restricted
Stock Grant of 2,000 shares of Series A-1 Common Stock issued September 26, 2005
(collectively, the “Restricted Shares”).

(b) Following the execution of this Agreement and upon the approval of the
Parent’s board of directors, Employee shall be granted options to purchase 7,160
shares of the common stock of Parent (the “Options”), which Options shall have
an exercise price equal to the closing price of Parent’s common stock on the
trading day prior to issuance. The Options shall vest over a five-year period in
equal amounts beginning on the first anniversary of the date of issuance, and
shall vest immediately upon a Change in Control (as defined in the Plan
referenced below). The Options shall be subject, in all respects, to (i) the
Parent’s Amended and Restated 2005 Employee, Director and Consultant Stock Plan
(the “Plan”), (ii) an Incentive Stock Option Agreement to be entered into by the
Parent and the Employee, and (iii) the Stockholders’ Agreement dated as of
March 17, 2005 between the Parent and its stockholders, to which the Employee
hereby agrees to be subject.

5. Termination of for Cause. This Agreement may be terminated by the Company for
Cause upon the occurrence of any of the following (each of which shall
constitute "Cause"): (i) Employee being convicted of a felony; (ii) Employee
committing any act of fraud or dishonesty resulting or intended to result
directly or indirectly in personal enrichment at the expense of the Company;
(iii) failure or refusal by Employee to follow policies or directives reasonably
established by the President and Chief Executive Officer or his or her
designee(s) that goes uncorrected for a period of thirty (30) consecutive days
after written notice has been provided to Employee; (iv) a material breach of
this Agreement that goes uncorrected for a period of thirty (30) consecutive
days after written notice has been provided to Employee; (v) any gross or
willful misconduct or gross negligence by Employee in the performance of
Employee’s duties; (vi) egregious conduct by Employee that brings Company or any
of its subsidiaries or affiliates into public disgrace or disrepute; or (vii) a
material violation of the Company’s Code of Conduct.

6. Effect of Termination for Cause or at the Election of Employee. In the event
that Employee’s employment is terminated (i) for Cause pursuant to Section 5; or
(ii) at the election of the Employee for any reason or for no reason, other than
as specifically set forth in this Agreement, the Company shall have no further
obligations under this Agreement other than to pay to Employee the salary and
benefits, including payment for accrued but untaken vacation days, otherwise
payable to Employee under Section 4.1 and Section 4.3 through the last day of
Employee’s actual employment by the Company.

7. Proprietary Information and Nonsolicitation.

 

2



--------------------------------------------------------------------------------

7.1 Proprietary Information.

(a) Employee agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data, computer
programs, and customer and supplier lists. Employee will not disclose any
Proprietary Information to others outside the Company or use the same for any
unauthorized purposes without written approval by an officer of the Company,
either during or after Employee’s employment, unless and until such Proprietary
Information has become public knowledge without fault by Employee.

(b) Employee agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by Employee or others, which shall come into Employee’s custody
or possession, shall be and are the exclusive property of the Company to be used
by Employee only in the performance of Employee’s duties for the Company.

(c) Employee agrees that Employee’s obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of subsidiaries and joint ventures of the Company, customers
of the Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Employee in the course of
the Company’s business.

7.2 Noncompetition and Nonsolicitation.

(a) During Employee’s employment with the Company, Employee shall not, directly
or indirectly, render services of a business, professional or commercial nature
to any other person or entity that competes with the Company’s business, whether
for compensation or otherwise, or engage in any business activities competitive
with the Company’s business, whether alone, as an Employee, as a partner, or as
a shareholder (other than as the holder of not more than one percent of the
combined voting power of the outstanding stock of a public company), officer or
director of any corporation or other business entity, or as a trustee, fiduciary
or in any other similar representative capacity of any other entity.
Notwithstanding the foregoing, the expenditure of reasonable amounts of time as
a member of other companies’ Board of Directors shall not be deemed a breach of
this if those activities do not materially interfere with the services required
under this Agreement.

(b) In order to protect the Company from unauthorized use of Proprietary
Information following the termination of Employee’s employment either: (i) by
the Company for Cause; or (ii) by the Employee for any reason prior to
August 12, 2007, for a period of 12 months following such termination, Employee
will not directly or indirectly (A)

 

3



--------------------------------------------------------------------------------

recruit, solicit or induce, (B) attempt to recruit, solicit or induce,
(C) encourage any person or entity to recruit, solicit or induce, or
(D) encourage any person or entity to attempt to recruit, solicit or induce, any
employee, consultant, agent, physician, hospital, customer or supplier of the
Company to terminate their employment with, or otherwise cease, suspend, modify
or amend their relationship with the Company.

(c) In order to protect the Company from unauthorized use of Proprietary
Information following the termination of Employee’s employment by the Company
without Cause, at the election of the Company, for a period of either three or
12 months following such termination (the “Paid Nonsolicitation Period”),
Employee will not directly or indirectly (i) recruit, solicit or induce,
(ii) attempt to recruit, solicit or induce, (iii) encourage any person or entity
to recruit, solicit or induce, or (iv) encourage any person or entity to attempt
to recruit, solicit or induce, any employee, consultant, agent, physician,
hospital, customer or supplier of the Company to terminate their employment
with, or otherwise cease, suspend, modify or amend their relationship with the
Company. Within two business days of such termination, the Company shall notify
the Employee of its intention to enforce either a three-month or 12-month Paid
Nonsolicitation Period. Following such election by the Company, in consideration
for the Employee’s performance of Employee’s obligations during the Paid
Nonsolicitation Period, the Company shall pay the Employee’s salary as set forth
in Section 4.1 during the applicable Paid Nonsoliciation Period. As additional
consideration during the Paid Nonsolicitation Period, the Company shall agree to
waive its option to repurchase 70% of the Restricted Shares and to take all such
other actions to allow such Restricted Shares to vest to the Employee in
accordance with the terms of the agreements governing the issuance of such
Restricted Shares.

(d) In order to protect the Company from unauthorized use of Proprietary
Information following the termination of Employee’s employment by the Employee
for any reason after August 12, 2007, for a period of 12 months following such
termination (the “Employee Termination Nonsolicitation Period”), Employee will
not directly or indirectly (i) recruit, solicit or induce, (ii) attempt to
recruit, solicit or induce, (iii) encourage any person or entity to recruit,
solicit or induce, or (iv) encourage any person or entity to attempt to recruit,
solicit or induce, any employee, consultant, agent, physician, hospital,
customer or supplier of the Company to terminate their employment with, or
otherwise cease, suspend, modify or amend their relationship with the Company.
Within two business days of a termination by the Company without Cause, the
Company shall notify the Employee of its intention to enforce the Employee
Termination Nonsolicitation Period. In consideration for the Employee’s
performance of Employee’s obligations during the Employee Termination
Nonsolicitation Period, the Company shall agree to waive its option to
repurchase 70% of the Restricted Shares and to take all such other actions to
allow such Restricted Shares to vest to the Employee in accordance with the
terms of the agreements governing the issuance of such Restricted Shares.

 

4



--------------------------------------------------------------------------------

7.3 During Employee’s employment with the Company and during any of the
applicable nonsolicitation periods set forth in this Section 7, Employee shall
not make any statements that are professionally or personally disparaging about,
or adverse to, the interests of the Company or any of its divisions, affiliates,
subsidiaries or other related entities, or their respective directors, officers,
employees, agents, successors and assigns (collectively, “Company-Related
Parties”), including, but not limited to, any statements that disparage any
person, product, service, finances, financial condition, capability or any other
aspect of the business of any Company-Related Party, and that Employee will not
engage in any conduct which could reasonably be expected to harm professionally
or personally the reputation of any Company-Related Party.

7.4 If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

7.5 The Employee agrees that due to Employee’s position in the Company as a
senior sales executive and the access to Proprietary Information that is a
result of Employee’s position, the restrictions contained in this Section 7 are
necessary for the protection of the business and goodwill of the Company and are
considered by Employee to be reasonable for such purpose. Employee agrees that
any breach of this Section 7 will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.

8. Entire Agreement. This Agreement and any agreements explicitly referenced
herein constitutes the entire agreement between the parties and supersedes all
prior agreements and understandings, whether written or oral relating to the
Employee’s employment with the Company.

9. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Employee.

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business. This Agreement may be assigned by the Company
by delivering written notice the Employee. This Agreement shall not be assigned
by Employee, and any such assignment shall be null and void.

11. Miscellaneous.

11.1 No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

5



--------------------------------------------------------------------------------

11.2 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

11.3 Governing Law, Consent to Jurisdiction and Waiver of Jury Trial. This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of California. Each of the parties hereto irrevocably
consents and submits to the jurisdiction of the courts of the State of
California, sitting in San Diego County, and the United States District Court
for the Southern District of California, sitting in the San Diego County, as the
exclusive jurisdiction and venue for any actions or proceedings brought against
either party hereto, arising out of or relating to this Agreement. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

EMPLOYEE

/s/ Steve Lubischer

Steve Lubischer

ALPHATEC SPINE, INC.

By: /s/ Ronald G. Hiscock

Ronald G. Hiscock

President and Chief Executive Officer

ALPHATEC HOLDINGS, INC.

By: /s/ Ronald G. Hiscock

Ronald G. Hiscock

President and Chief Executive Officer

 

7